Case: 14-41337      Document: 00513080036         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41337
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARCO CESAR RETTA-REYES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-416-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Marco Cesar Retta-Reyes
raises an argument that he concedes is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge
of drug type and quantity is not an element of a 21 U.S.C. § 841 offense.
Knowledge of drug type and quantity likewise is not an element of offenses
under the related statutes of 21 U.S.C. § 952(a) and § 960(a). See United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41337   Document: 00513080036    Page: 2   Date Filed: 06/16/2015


                               No. 14-41337

v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999); United States v.
Restrepo-Granda, 575 F.2d 524, 527 (5th Cir. 1978). The unopposed motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                     2